Mahoney, P. J., and Mikoll, J.,
dissent and vote to dismiss in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting). In an action by the United States of America against the State of New York, the complaint alleged, inter alia, discriminatory employment practices in violation of title VII of the Civil Rights Act of 1964 (US Code, tit 42, § 2000-e et seq., as amd). The order that concluded that action directed that the State conduct an ongoing affirmative action program to recruit blacks and Spanish-surnamed Americans for employment by the State Police. Further, the Federal order requires the New York State Police to maintain a list of all black, Spanishsurnamed American and women’s organizations and, subsequent to examination for entry level positions with the State Police, to give preference to members of those three categories. Here, petitioner’s application for employment indicated his Hispanic origin. His score on the examination placed him *923very high on the minority eligibility list. Thereafter, he submitted a copy of his mother’s birth certificate showing her name to be Joan Opal Lopez and certain documents indicating that his maternal grandfather was Spanish. As noted in the majority’s statement, the State Human Rights Appeal Board, reversing an order of the State Division of Human Rights, found probable cause for the existence of a discriminatory practice. We disagree. In our view, the proceeding by petitioner should not have been commenced pursuant to the Human Rights Law. The Division of State Police did not discriminate against petitioner by denying him a right to which he was entitled. The division, applying a criterion of the Federal order that preference could only be given to Spanishsurnamed Americans, merely found that he was not entitled to such preference since his surname, McDonnell, was not Spanish. The division had no other choice. It is not the function of the State Division of Human Rights or the State Human Rights Appeal Board to interpret Federal court orders. If the Federal order is to be attacked on the ground of vagueness, the action should be brought in Federal court. If the Federal order needs judicial construction to glean its proper meaning, a CPLR article 78 proceeding together with a declaratory judgment action should be commenced in a State court of general jurisdiction. The State Division of Human Rights has no jurisdiction to amend or construe court orders. Its sole function is to redress discriminatory practices based on, inter alia, national origin. That is not the issue herein. Petitioner was not discriminated against because of his national origin but, rather, was deprived of a preferential status to which, by the clear mandate of the Federal order, he was not entitled. Accordingly, neither the State Division of Human Rights nor the State Human Rights Appeal Board had subject matter jurisdiction to entertain the petition. The petition should be dismissed without prejudice to any action or proceeding being commenced in the appropriate forum.